DENMAN, Circuit Judge
(concurring).
I concur in the decision. The body of the waiver produced by the Commissioner purports to be an agreement between the Bryson-Robison Corporation and the Commissioner. It is on a printed form, furnished by the Commissioner, and the only insertions possibly to be attributed to the taxpayer to whom it is tendered are its name in the body of the instrument and the signature. It was not signed in the corporate name. .The signer Bryson described himself to be a “former secretary.” In an accompanying letter he disclaims authority to act for the corporation. The wording of the document contains no agreement on the part of Bryson individually.
The Commissioner insists, and we hold, that the corporation was then in existence. If it had no 'officers a court of equity could have provided them and the contract of waiver could have been executed on its behalf. Had the Cpmmissioner of Internal Revenue sought a waiver of the statute of limitations by Bryson individually, it would have been simple enough to make plain that intention without varying from the general ■ form of “Income and Profits Tax Waiver” which has been in customary use in the Internal Revenue Department since the Revenue Act of 1921 (42 Stat. 227), and which was the form utilized in the instant case. . Bryson might have been named in the body of the instrument as “transferee.” A description of him there as “taxpayer” would have been amply sufficient. It is a persuasive factor negativing the Commissioner’s intent to hold Bryson personally, that instead of taking such elementary steps to cause the waiver to speak thus clearly, he affixed his sig*403nature to a document which on its face bound no one, and from which can be read a transferee liability only by an ultra refined metaphysical construction animated by a strong presumption in favor of the government and against the taxpayer. In addition to the proper presumption which is against the government it may be said that if there were doubt as to the interpretation of the terms of the writing, that doubt certainly should not be resolved with any presumption in favor of the party furnishing the printed form. Commissioner v. Leasing & Building Co. (C. C. A.) 46 F. (2d) 2, 4.
It is claimed that an examination of the record in the case of Helvering v. Newport Co., 291 U. S. 485, 54 S. Ct. 480, 78 L. Ed. 929, shows that the Supreme Court, in effect, has held that where the former corporation is actually nonexistent and a successor corporation signs the defunct corporation’s name followed by its own, as successor, on a similar printed document furnished by the Commissioner, the document will bind the successor. By what reasoning this result is attained does not appear in the opinion, but it is assumed it is that, there being no corporation in existence, by declaring itself a successor, the instrument places the successor in the shoes of its acknowledged predecessor. The Circuit Court of Appeals’ decision, 65 F.(2d) 925, which the Supreme Court reverses, bases its opinion on the nonexistence of the predecessor company and hence impossibility of the successor company executing the contract contained in the printed form.
The facts here are different. In the claimed waiver in the present case (1) the company purporting to contract exists and is capable of executing a waiver, but (2) does not sign at all. (3) The description of the signer “former secretary” precludes a construction that the existing corporation is executing it. (4) The accompanying candid letter to the Commissioner negatives an intent or authority to sign on behalf of the corporation. Its erroneous statement that under the Washington law the corporation is nonexistent cannot be held to have deceived the Commissioner and created an estoppel to assert the continued existence of the corporation. The statement was a mere legal conclusion. It in no wise prejudiced the Commissioner, who does not claim estoppel, and who has chosen to urge the continued corporate existence. This cannot be an estoppel in pais. Union Mut. Life Ins. Co. v. Mowry, 96 U. S. 544, 547, 548, 24 L. Ed. 674. I know of no doctrine of estoppel to deny that a written instrument is something other than what its terms necessarily import, except as based on some fraud or misrepresentation. None is shown here.
I cannot believe that the Supreme Court intends to hold that the language of the taxing statute is to be construed to mean that the transferee of the assets of the corporation is the agent of the transferring corporation to execute instruments in its behalf. There is nothing in the statute which intimates that such was the intent of the Congress. Only by construing it strongly against the taxpayer is such a result possible. Such a construction violates the rule of all the decisions of the Supreme Court beginning with United States v. Isham, 17 Wall. 496, 504, 21 L. Ed. 728, and last stated in Miller v. Standard Nut Margarine Co., 284 U. S. 498, 508, 52 S. Ct. 260, 76 L. Ed. 422, to the effect that tax statutes must be construed liberally in favor of the taxpayer. If it were so construed adversely to the taxpayer, the ruling would not apply, since the corporation’s name is not signed and the proofs show that Bryson disclaimed acting as its agent.